Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Golden Phoenix Minerals, Inc. Sparks, Nevada We hereby consent to the use in this Form S-8 Registration Statement of Golden Phoenix Minerals, Inc. of our report, dated March 28, 2008, which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern, for the year ended December 31, 2007, and to all other references to our firm included in this Registration Statement on Form S-8. /s/ HJ & Associates, LLCHJ & Associates, LLC Salt Lake
